EXHIBIT 10.10
 
CONSULTING AGREEMENT


THIS AGREEMENT is made as of October 25, 2006 between:


Andain Inc., a Nevada corporation, having its principal executive office at 5190
Neil Road, Suite 430 Reno, 89504 (hereinafter “The consultant”); and Meizam –
Advanced Enterprise Center Arad Ltd., an Israeli corporation, having its
principal executive office at the City of Arad, State of Israel (hereinafter
“Consultant”).


In the event of a conflict in the provisions of any attachments hereto and the
provisions set forth in this Agreement, the provisions of such attachments shall
govern.


1.           Services. The Consultant agrees to perform for The Company the
services described in the Scope of Services section in Exhibit A, attached
hereto and incorporated herein by reference, and executed by both The Company
and The Consultant. Such services are hereinafter referred to as “Services.” The
Company agrees that The Consultant shall have ready access to The Company’s
staff and resources as necessary to perform the Consultant’s services provided
for by this contract.


2.           Rate of Payment for Services. The Company agrees to pay the
Consultant for Services in accordance with the schedule contained in Exhibit B
attached hereto and incorporated herein by reference, and executed by both The
Company and The Consultant.


3.           Expenses.  The Consultant shall receive a monthly payment, as
described in Exhibit B, for office and incidental expenses incurred by the
Consultant in connection with providing the Services hereunder, including, but
not limited to local transportation, telecommunications, Internet connectivity,
and office supplies. In addition, the Consultant shall be reimbursed for
one-time out of pocket expenses, including, but not limited to travel costs,
office equipment, hardware and software expenditures, actually and properly
incurred by The Consultant in connection with providing the Services hereunder,
except that such one-time expenses must be approved in advance by The
Company.  The Consultant shall furnish statements and invoices for all such
one-time out of pocket expenses.


4.           Invoicing. The Company shall pay the amounts agreed to herein upon
receipt of invoices for services and/or monthly office and incidental expenses,
according to the schedule in Exhibit B, or invoices for one-time out of pocket
expenses, the latter accompanied by expense reports and/or receipts, which shall
be sent by The Consultant, and The Company shall pay the amount of such invoices
to The Consultant. The Consultant may send invoices to The Company by post,
facsimile, or by other electronic means.  It is agreed that invoices are
immediately due and payable upon receipt, to the order and in the manner
indicated by The Consultant.


5.           Confidential Information. Each party hereto (“Such Party”) shall
hold in trust for the other party hereto (“Such Other Party”), and shall not
disclose to any non-party to the Agreement, any confidential information of such
Other Party. Confidential information is information which relates to Such Other
Party’s research, development, trade secrets or business affairs, but does not
include information which is generally known or easily ascertainable by
non-parties of ordinary skill in computer systems design and programming.


 
 

--------------------------------------------------------------------------------

 
 
The Consultant hereby acknowledges that during the performance of this contract,
The Consultant may learn or receive confidential information and therefore The
Consultant hereby confirms that all such information relating to The Company’s
business will be kept confidential by The Consultant, except to the extent that
such information is required to be divulged to The Consultant’s staff or
associates in order to enable The Consultant to perform The Consultant’s
contract obligation.


6.           Staff. The Company is hereby contracting with The Consultant for
the Services described on Exhibit A and The Consultant reserves the right to
determine the method, manner and mean by which the services will be performed as
long The Consultant provides a satisfactory Service to The Company. The
Consultant is not required to perform the services during a fixed hourly or
daily time and should any of the services be performed at The Company’s
premises, then The Consultant’s time spent at the premises is to be at the
discretion of The Consultant; subject to The Company’s normal business hours and
security requirements. The Consultant hereby confirms to The Company that The
Company will not be required to furnish or provide any training to The
Consultant to enable The Consultant to perform services required hereunder. The
services shall be performed by The Consultant or The Consultant’s staff, and The
Company shall not be required to hire, supervise or pay any assistants to help
The Consultant who performs the services under this agreement. The Consultant
shall take appropriate measures to insure that The Consultant’s staff is
competent and that they do not breach Section 5 hereof.  The order or sequence
in which the work is to be performed shall be under the control of The
Consultant. The Consultant will devote the appropriate amount of his time, and
commit the appropriate amount of his staff’s time, that is necessary in order to
perform the services required hereunder.  It is agreed and acknowledged that The
Consultant may provide services to other entities, provided that The Consultant
shall at no time while this Agreement remains in force provide ongoing
consulting services to any competitor other than an affiliate of The Company.
Each of the parties hereto agrees that, while performing Services under this
Agreement, and for a period of Six (6) months following the termination of this
Agreement, neither party will, except with the other party’s written approval,
solicit or offer employment to the other party’s employees or staff engaged in
any efforts under this Agreement.


7.           Taxes. Any and all taxes, except income taxes, imposed or assessed
by reason of this contract or its performance, including but not limited to
sales or use taxes, shall be paid by The Company.


8.           Use of Work Product. Except as specifically set forth in writing
and signed by The Company and The Consultant, The Company shall have all
copyright and patent rights with respect to all materials developed under this
contract, and exclusive rights to use and employ such materials within The
Company’s business or otherwise.


9.           Additional Conditions. The parties shall sign such further
documents, cause such meetings to be held, resolutions passed and by-laws
enacted, exercise their vote and influence, do and perform and cause to be done
and performed such further and other acts and things as may be necessary or
desirable in order to give full effect to this Agreement and every part thereof.


 
2

--------------------------------------------------------------------------------

 
 
10.         Representatives.  The parties agree to appoint from time to time
during the performance of this contract representatives with respect and related
to the services and deliverables as defined herein and has authority to execute
written modifications or additions to this contract as defined in Section 17.


11.         Liability. The Consultant warrants to The Company that the material,
analysis and services to be delivered or rendered hereunder, will be of the kind
and quality designated and will be performed by qualified personnel. The
Consultant makes no other warranties, whether written, oral or implied,
including without limitation, warranty of fitness for purpose or
merchantability. In no event shall The Consultant be liable for special or
consequential damages, either in contract or tort, whether or not the
possibility of such damages has been disclosed to The Consultant in advance or
could have been reasonably foreseen by The Consultant, and in the event this
limitation of damages is held unenforceable then the parties agree that by
reason of the difficulty in foreseeing possible damages all liability to The
Company shall be limited to One Hundred Dollars ($100.00) as liquidated damages
and not as a penalty. The Company agrees to indemnify The Consultant for any and
all liabilities or loss to third parties arising in any way out of the
performance of the Services rendered hereunder.


12.         Indemnification. The Company agrees to indemnify The Consultant in
accordance with Exhibit C attached.


13.         Complete Agreement. This agreement contains the entire agreement
between the parties hereto with respect to the matters covered herein. No other
agreements, representations, warranties or other matters, oral or written,
purportedly agreed to or represented by or on behalf of The Consultant by any of
its employees or agents, or contained in any sales materials or brochures, shall
be deemed to bind the parties hereto with respect to the subject matter hereof.
The Company acknowledges that it is entering into this Agreement solely on the
basis of the representations contained herein.


14.         Scope of Agreement. If the scope of any of the provisions of the
Agreement is too broad in any respect whatsoever to permit enforcement to its
full extent, then such provisions shall be enforced to the maximum extent
permitted by law, and the parties hereto consent and agree that such scope may
be judicially modified accordingly and that the whole of such provisions of this
Agreement shall not thereby fail, but that the scope of such provisions shall be
curtailed only to the extent necessary to conform to law.


15.         Severability. If any Section or any portion of any Section of this
Agreement is determined to be unenforceable or invalid for any reason
whatsoever, that unenforceability or invalidity shall not affect the
enforceability or validity of the remainder of this Agreement, and such
unenforceable or invalid Section or portion thereof shall be severed from the
remainder of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
16.         Applicable Law. The Consultant shall comply with all applicable laws
in performing Services but shall be held harmless for violation of any
governmental procurement regulation to which it may be subject but to which
reference is not made in Exhibit A. This Agreement shall be construed in
accordance with the laws of the Country, state or province indicated by The
Consultant’s address.


17.         Disputes. Any disputes that arise between the parties with respect
to the performance of this contract shall be submitted to binding arbitration,
and the parties hereby agree to share equally in the costs of said arbitration.


The final arbitration decision shall be enforceable through the courts of the
Country, state or province of The Consultant’s address. In the event that this
arbitration provision is held unenforceable by any court of competent
jurisdiction, then this contract shall be as binding and enforceable as if this
section 8 were not a part hereof.


18.         Additional Work. After receipt of an order which adds to the
Services, The Consultant may, at its discretion, take reasonable action and
expend reasonable amounts of time and money based on such order. The Company
agrees to pay The Consultant for such action and expenditure at such rate as
shall then be mutually agreed upon by The Company and The Consultant.


19.         Duration. The contract will remain in force for a term of four years
from the date first written above.  Either party may terminate this Agreement
with 90 days written notice; otherwise In lieu of such written notice, The
Company may terminate this Agreement by paying The Consultant a fee equivalent
to three full months based on the average of the last three monthly totals of
services as defined in Exhibit B or any substitute which has fully replaced
Exhibit B, and 1,000,000 freely traded unrestricted shares of The Company for
each year of services commencing August 1, 2004, provided up to a maximum of
3,000,000 shares.


20.         Assignment. This Agreement may be assigned by The Consultant to an
affiliated party without the prior written consent of The Company. Except for
the prohibition on assignment contained in the preceding sentence, this
Agreement shall be binding upon and inure to the benefits of the heirs,
successors and assigns of the parties hereto.


21.         Transmission by Facsimile. The parties agree that this Agreement may
be transmitted by facsimile or by other electronic means and that the
reproduction of signatures by facsimile or other electronic means will be
treated as binding as if originals, and each party undertakes to provide each
and every other party hereto with a copy of the Agreement bearing original
signatures forthwith upon demand.


 
4

--------------------------------------------------------------------------------

 
 
22.         Notices.


(i). Notices to The Consultant should be sent to:
5190 Neil Road, Suite 430, Reno, Nevada 89504


(ii). Notices to The Company should be sent to:
28 Haplada St., Arad 89092, Israel


IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first written above.


Andain Inc.




By: /s/  Sam Shlomo Elimelech
Name: Sam Shlomo Elimelech
Title:   President
Date:  25th October 2006




Meizam – Advanced Enterprise Center Arad Ltd.




By: /s/  Gai Mar-Chaim
Name: Gai Mar-Chaim
Title:   Director
Date:  25th October 2006


 
5

--------------------------------------------------------------------------------

 


EXHIBIT A


SCOPE OF SERVICES


The Services to be rendered by The Consultant to The Company include all
services generally performed by The Consultant in the areas of company
foundation and growth, which may include, but are not limited to:


o Formation of The Company.
o Registration as public reporting company.
o Business Development.
o Raising funds.
o Screening investment opportunities.
o Closing investment transactions.
o Managing portfolio companies.
o Operating directors.
o Executives and officers.


Andain Inc.




By: /s/  Sam Shlomo Elimelech
Name:  Sam Shlomo Elimelech
Title:    President
Date:  25th October 2006




Meizam – Advanced Enterprise Center Arad Ltd.




By: /s/  Gai Mar-Chaim
Name:  Gai Mar-Chaim
Title:    Director
Date:  25th October 2006


 
6

--------------------------------------------------------------------------------

 


EXHIBIT B


SCHEDULE OF PAYMENT
(Amended on July 11, 2010)


In consideration for the Services rendered for the period starting January 1,
2006, as described in Exhibit A, and the extent of the those Services, as
mutually agreed upon by The Company and The Consultant, The Company shall pay to
The Consultant 100% of all payments described in this Schedule by the 5th of
each month, monthly in arrears:


Annual remuneration
120,000 Company's common
 
stock shares
Monthly Management Fee per 2
US $10,000, or 10,000
persons
Company's common stock
 
shares
Expenses as defined in Section 3
Full Reimbursement



In consideration for the Services rendered for the period starting January 1,
2009, when the Industrial Incubator became fully operational, as described in
Exhibit A, and the extent of the those Services, as mutually agreed upon by The
Company and The Consultant, The Company shall pay to The Consultant 100% of all
payments described in this Schedule by the 5th of each month, monthly in
arrears:


Annual remuneration
240,000 Company's common
 
stock shares
Monthly Management Fee per 2
US $20,000, or 20,000
persons
Company's common stock
 
shares
Expenses as defined in Section 3
Full Reimbursement



Andain Inc.




By: /s/  Sam Shlomo Elimelech
Name:  Sam Shlomo Elimelech
Title:    President
Date:  25th October 2006




Meizam – Advanced Enterprise Center Arad Ltd.




By: /s/  Gai Mar-Chaim
Name:  Gai Mar-Chaim
Title:    Director
Date:  25th October 2006


 
7

--------------------------------------------------------------------------------

 


EXHIBIT C


The Company (the "Indemnitor") hereby agrees to indemnify and hold The
Consultant and/or any of its affiliates (hereinafter referred to as the "The
Consultant") and each of the directors, officers, employees and partners of The
Consultant (hereinafter referred to as the "Personnel") harmless from and
against any and all expenses, losses (other than loss of profits), claims,
actions, damages or liabilities, whether joint or several (including the
aggregate amount paid in reasonable settlement of any actions, suits,
proceedings or claims), and the reasonable fees and expenses of their counsel
that may be incurred in advising with respect to and/or defending any claim that
may be made against The Consultant and/or the Personnel, to which The Consultant
and/or the Personnel may become subject or otherwise involved in any capacity
under any statute or common law or otherwise insofar as such expenses, losses,
claims, damages, liabilities or actions arise out of or are based, directly or
indirectly, upon: (i) any error, omission or misrepresentation contained in any
information provided by or on behalf of the Company; or (ii) any representation
or warranty given by the Company in the subscription agreement (the
"Subscription Agreement") to be executed and delivered by a subscriber in
connection with the Financing being false or incorrect; or (iii) any breach of
covenant or obligation of the Company; provided, however, that this indemnity
shall not apply to the extent that a court of competent jurisdiction in a final
judgment that has become non-appealable shall determine that:


(1) The Consultant or the Personnel have been negligent or dishonest or have
committed any fraudulent act in the course of such performance; or


(2) The Consultant has breached any material provision of this agreement; and


(3) the expenses, losses, claims, damages or liabilities, as to which
indemnification is claimed, were directly caused by the negligence, dishonesty
or fraud referred to in (1) or the breach of any material provision of this
Letter Agreement referred to in (2).


If for any reason (other than the occurrence of any of the events itemized in
(1) to (3) above), the foregoing indemnification is unavailable to The
Consultant or insufficient to hold it harmless, then the Indemnitor shall
contribute to the amount paid or payable by The Consultant as a result of such
expense, loss, claim, damage or liability in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnitor on the one
hand and The Consultant on the other hand but also the relative fault of the
Indemnitor and The Consultant, as well as any relevant equitable considerations;
provided that the Indemnitor shall in any event contribute to the amount paid or
payable by The Consultant as a result of such expense, loss, claim, damage or
liability any excess of such amount over the amount of the fees received by The
Consultant hereunder pursuant to the agreement to which this is attached.


 
8

--------------------------------------------------------------------------------

 
 
The Indemnitor agrees that in case any legal proceeding shall be brought against
the Indemnitor and/or The Consultant and/or the Personnel or any governmental
commission or regulatory authority or any stock exchange or other entity having
regulatory authority, either domestic or foreign, shall investigate the
Indemnitor and/or The Consultant and/or any Personnel or if any Personnel shall
be required to testify in connection therewith or shall be required to respond
to procedures designed to discover information regarding, in connection with, or
by reason of the performance of professional services rendered to the Indemnitor
by The Consultant, The Consultant shall have the right to employ its own counsel
in connection therewith, and the reasonable fees and expenses of such counsel as
well as the reasonable costs (including an amount to reimburse The Consultant
for time spent by the Personnel in connection therewith) and out of pocket
expenses incurred by The Consultant or the Personnel in connection therewith
shall be paid by the Indemnitor as they occur. Promptly after receipt of notice
of the commencement of any legal proceeding against The Consultant or any of the
Personnel or after receipt of notice of the commencement of any investigation,
which is based, directly or indirectly, upon any matter in respect of which
indemnification may be sought from the Indemnitor, The Consultant will notify
the Indemnitor in writing of the commencement thereof and, throughout the course
thereof, will provide copies of all relevant documentation to the Indemnitor,
will keep the Indemnitor advised of the progress thereof and will discuss with
the Indemnitor all significant actions proposed.


The indemnity and contribution obligations of the Indemnitor shall be in
addition to any liability which the Indemnitor may otherwise have, shall extend
upon the same terms and conditions to the Personnel and shall be binding upon
and enure to the benefit of any successors, assigns, heirs and personal
representatives of the Indemnitor, The Consultant and any of the Personnel. The
parties agree that The Consultant holds all rights of the Personnel in trust for
the Personnel. The foregoing provisions shall survive the completion of
professional services rendered under the agreement to which this is attached or
any termination of the authorization given by the agreement to which this is
attached.


Andain Inc.




By: /s/  Sam Shlomo Elimelech
Name:  Sam Shlomo Elimelech
Title:    President
Date:  25th October 2006




Meizam – Advanced Enterprise Center Arad Ltd.




By: /s/  Gai Mar-Chaim
Name:  Gai Mar-Chaim
Title:    Director
Date:  25th October 2006
 
 
 